Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-03523-PAB

BILL JOE BROOKS,

       Petitioner,

v.

COLORADO DEPARTMENT OF CORRECTIONS,

       Respondent.


               ORDER ON PETITION FOR WRIT OF HABEAS CORPUS


       Petitioner Bill Joe Brooks is a prisoner in the custody of the Colorado Department

of Corrections. Mr. Brooks has filed, through counsel, a Petition for Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254, Docket No. 1, challenging the validity of his

conviction in the District Court for El Paso County, Colorado, Case Number

2009CR2378. On April 30, 2020, Respondent filed an Answer, Docket No. 23, and on

July 15, 2020, Mr. Brooks filed a Response to Answer, Docket No. 27.

       After reviewing the record, including the Petition, the Answer, the Response, and

the state court record, the Court concludes Mr. Brooks is not entitled to relief on his

remaining claims.

I. BACKGROUND

       Mr. Brooks was convicted by a jury on three counts of sexual assault and one

count each of criminal trespass and third-degree assault.

                    The evidence at trial showed that Brooks entered a
              neighbor’s apartment and sexually assaulted her. The victim,
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 2 of 15




             thirty-three year-old A.C., lived alone. Brooks lived with his
             girlfriend at the same apartment complex. One night, A.C.
             returned home to find a man with a knife and bandanas
             covering his head and face. The man threatened to hurt or
             kill A.C., and the two physically struggled. He eventually
             dragged her into the bedroom area and forced oral, vaginal,
             and anal intercourse on her. He then forced her to shower
             and digitally penetrated her anus in an apparent attempt to
             eliminate DNA evidence. The intruder warned A.C. that he
             and his friends would be watching her, and he made her
             promise that she would not call the police.

                     The next morning, A.C. (who did not have a working
             telephone) walked to a convenience store, called 911, and
             reported being raped by a stranger. She told investigators
             that she recognized the intruder as someone she had seen
             around her apartment building, but she did not know his
             name or where he lived. The police connected Brooks to the
             assault after semen recovered from A.C.’s rectum was
             matched to his CODIS profile and A.C. subsequently
             identified him from a photo lineup.

                     At trial, Brooks did not deny that he had engaged in
             sexual intercourse with A.C. He presented two different
             versions of a consent defense. In opening statement,
             defense counsel argued that A.C. was involved in a
             consensual sexual relationship with Brooks and fabricated
             the assault accusation after he disclosed his intent to end
             the affair. During closing argument, however, the defense
             theory changed. Defense counsel argued that A.C. and
             Brooks had consensual sex, but A.C. perceived it as an
             assault by an intruder because of a psychotic delusion. The
             jury did not accept either of these somewhat contradictory
             defense theories.

Docket No. 15-3 at pp.2-3 (footnote omitted). Mr. Brooks was sentenced to an

indeterminate term of forty-seven years to life in prison. On October 30, 2014, the

Colorado Court of Appeals affirmed the judgment of conviction. See id. On July 13,

2015, the Colorado Supreme Court denied Mr. Brooks’ petition for writ of certiorari on



                                            2
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 3 of 15




direct appeal. See Docket No. 15-4.

       On November 13, 2015, Mr. Brooks filed in the trial court a postconviction motion

for sentence reconsideration. See Docket No. 15-1 at 13. On December 15, 2015, the

trial court denied that motion. See id. Mr. Brooks did not appeal.

       On October 4, 2016, Mr. Brooks filed in the trial court a postconviction motion

pursuant to Rule 35(c) of the Colorado Rules of Criminal Procedure. See Docket No.

15-5. The motion was denied and, on April 18, 2019, the Colorado Court of Appeals

affirmed the trial court’s order. See Docket No. 15-7. On November 12, 2019, the

Colorado Supreme Court denied Mr. Brooks’ petition for writ of certiorari in the Rule

35(c) proceedings. See Docket No. 15-8.

       Mr. Brooks asserts two claims. He contends in claim 1 that counsel was

ineffective by failing to: (a) call Mr. Brooks as a witness to testify about consensual

sexual acts with the victim; (b) effectively present the issue of the victim’s mental health;

and (c) call a medical expert to testify. Mr. Brooks contends in claim 2 that his

constitutional right to equal protection was violated because his indigency prevented

him from hiring a defense expert. The Court previously entered an Order, Docket No.

22, dismissing claims 1(a) and 2.

II. STANDARDS OF REVIEW

       Title 28 U.S.C. § 2254(d) provides that a writ of habeas corpus may not be

issued with respect to any claim that was adjudicated on the merits in state court unless

the state court adjudication:

              (1) resulted in a decision that was contrary to, or involved an

                                              3
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 4 of 15




              unreasonable application of, clearly established Federal law,
              as determined by the Supreme Court of the United States; or

              (2) resulted in a decision that was based on an
              unreasonable determination of the facts in light of the
              evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). Mr. Brooks bears the burden of proof under § 2254(d). See Cullen

v. Pinholster, 563 U.S. 170, 181 (2011).

       The Court’s inquiry is straightforward “when the last state court to decide a

prisoner’s federal claim explains its decision on the merits in a reasoned opinion.”

Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). “In that case, a federal habeas court

simply reviews the specific reasons given by the state court and defers to those reasons

if they are reasonable.” Id. When the last state court decision on the merits “does not

come accompanied with those reasons,” . . . the federal court should ‘look through’ the

unexplained decision to the last related state-court decision that does provide a relevant

rationale [and] presume that the unexplained decision adopted the same reasoning.” Id.

The presumption may be rebutted “by showing that the unexplained affirmance relied or

most likely did rely on different grounds than the lower state court’s decision, such as

alternative grounds for affirmance that were briefed or argued to the state supreme

court or obvious in the record it reviewed.” Id.

       The threshold question the Court must answer under § 2254(d)(1) is whether Mr.

Brooks seeks to apply a rule of law that was clearly established by the Supreme Court

at the time the state court adjudicated the claim on its merits. Greene v. Fisher, 565

U.S. 34, 38 (2011). Clearly established federal law “refers to the holdings, as opposed



                                              4
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 5 of 15




to the dicta, of [the Supreme] Court’s decisions as of the time of the relevant state-court

decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000). Furthermore,

               clearly established law consists of Supreme Court holdings
               in cases where the facts are at least closely-related or
               similar to the case sub judice. Although the legal rule at
               issue need not have had its genesis in the closely-related or
               similar factual context, the Supreme Court must have
               expressly extended the legal rule to that context.

House v. Hatch, 527 F.3d 1010, 1016 (10th Cir. 2008). If there is no clearly established

federal law, that is the end of the Court’s inquiry pursuant to § 2254(d)(1). See id. at

1018.

        If a clearly established rule of federal law is implicated, the Court must determine

whether the state court’s decision was contrary to or an unreasonable application of that

clearly established rule of federal law. See Williams, 529 U.S. at 404-05.

                      A state-court decision is contrary to clearly
               established federal law if: (a) “the state court applies a rule
               that contradicts the governing law set forth in Supreme Court
               cases”; or (b) “the state court confronts a set of facts that are
               materially indistinguishable from a decision of the Supreme
               Court and nevertheless arrives at a result different from [that]
               precedent.” Maynard [v. Boone], 468 F.3d [665,] 669 [(10th
               Cir. 2006)] (internal quotation marks and brackets omitted)
               (quoting Williams, 529 U.S. at 405, 120 S. Ct. 1495). “The
               word ‘contrary’ is commonly understood to mean
               ‘diametrically different,’ ‘opposite in character or nature,’ or
               ‘mutually opposed.’” Williams, 529 U.S. at 405, 120 S. Ct.
               1495 (citation omitted).

                       A state court decision involves an unreasonable
               application of clearly established federal law when it
               identifies the correct governing legal rule from Supreme
               Court cases, but unreasonably applies it to the facts. Id. at
               407-08, 120 S. Ct. 1495.



                                               5
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 6 of 15




House, 527 F.3d at 1018.

       The Court’s inquiry pursuant to the “unreasonable application” clause is an

objective inquiry. See Williams, 529 U.S. at 409-10. “[A] federal habeas court may not

issue the writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or

incorrectly. Rather that application must also be unreasonable.” Id. at 411. A decision is

objectively unreasonable “only if all fairminded jurists would agree that the state court

got it wrong.” Stouffer v. Trammel, 738 F.3d 1205, 1221 (10th Cir. 2013) (internal

quotation marks omitted). Furthermore,

              [E]valuating whether a rule application was unreasonable
              requires considering the rule’s specificity. The more general
              the rule, the more leeway courts have in reaching outcomes
              in case-by-case determinations. [I]t is not an unreasonable
              application of clearly established Federal law for a state
              court to decline to apply a specific legal rule that has not
              been squarely established by [the Supreme] Court.

Harrington v. Richter, 562 U.S. 86, 101 (2011) (internal quotation marks and citation

omitted, brackets in original). In conducting this analysis, the Court “must determine

what arguments or theories supported or . . . could have supported[] the state court’s

decision” and then “ask whether it is possible fairminded jurists could disagree that

those arguments or theories are inconsistent with the holding in a prior decision of [the

Supreme] Court.” Id. at 102. In addition, “review under § 2254(d)(1) is limited to the

record that was before the state court that adjudicated the claim on the merits.” Cullen,

563 U.S. at 181.

       Under this standard, “only the most serious misapplications of Supreme Court

                                             6
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 7 of 15




precedent will be a basis for relief under § 2254.” Maynard, 468 F.3d at 671; see also

Richter, 562 U.S. at 102 (stating “that even a strong case for relief does not mean the

state court’s contrary conclusion was unreasonable”).

              As a condition for obtaining habeas corpus from a federal
              court, a state prisoner must show that the state court’s ruling
              on the claim being presented in federal court was so lacking
              in justification that there was an error well understood and
              comprehended in existing law beyond any possibility for
              fairminded disagreement.

Richter, 562 U.S. at 103.

       Section 2254(d)(2) allows the Court to grant a writ of habeas corpus only if the

relevant state court decision was based on an unreasonable determination of the facts

in light of the evidence presented to the state court. Pursuant to § 2254(e)(1), the Court

presumes the state court’s factual determinations are correct and Mr. Brooks bears the

burden of rebutting the presumption by clear and convincing evidence. The

presumption of correctness applies to factual findings of the trial court as well as state

appellate courts. See Al-Yousif v. Trani, 779 F.3d 1173, 1181 (10th Cir. 2015). The

presumption of correctness also applies to implicit factual findings. See Ellis v.

Raemisch, 872 F.3d 1064, 1071 n.2 (10th Cir. 2017).

       Finally, the Court’s analysis is not complete even if Mr. Brooks demonstrates the

state court decision is contrary to or an unreasonable application of clearly established

federal law or was based on an unreasonable determination of the facts in light of the

evidence presented. See Harmon v. Sharp, 936 F.3d 1044, 1056 (10th Cir. 2019), pet.

for writ of cert. filed, No. 19-8581 (U.S. June 2, 2020). If the requisite showing under



                                             7
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 8 of 15




§ 2254(d) is made, the Court must consider the merits of the constitutional claim de

novo. See id. at 1056-57.

       If a claim was not adjudicated on the merits in state court, and if the claim also is

not procedurally barred, the Court must review the claim de novo and the deferential

standards of § 2254(d) do not apply. See id. at 1057. However, even if a claim is not

adjudicated on the merits in state court, the Court still must presume the state court’s

factual findings pertinent to the claim are correct under § 2254(e). See id.

III. MERITS OF PETITIONER’S REMAINING CLAIMS

       Mr. Brooks contends in remaining claims 1(b) and 1(c) that counsel was

ineffective. Clearly established federal law provides that a defendant in a criminal case

has a Sixth Amendment right to the effective assistance of counsel. See Strickland v.

Washington, 466 U.S. 668 (1984). To establish counsel was ineffective Mr. Brooks

must demonstrate both that counsel’s performance fell below an objective standard of

reasonableness and that counsel’s deficient performance resulted in prejudice to his

defense. See id. at 687. If Mr. Brooks fails to satisfy either prong of the Strickland test,

the ineffective assistance of counsel claim must be dismissed. See id. at 697.

       In general, “[j]udicial scrutiny of counsel’s performance must be highly

deferential.” Id. at 689. There is “a strong presumption” that counsel’s performance falls

within the range of “reasonable professional assistance.” Id. It is Mr. Brooks’ burden to

overcome this presumption by showing that the alleged errors were not sound strategy

under the circumstances. See id.

       In the context of federal habeas corpus review under § 2254(d), a state prisoner

                                              8
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 9 of 15




“faces an even greater challenge.” Harmon v. Sharp, 936 F.3d 1044, 1058 (10th Cir.

2019), pet. for writ of cert. filed, No. 19-8581 (U.S. June 2, 2020). “When assessing a

state prisoner’s ineffective-assistance-of-counsel claims on habeas review, [federal

courts] defer to the state court’s determination that counsel’s performance was not

deficient and, further, to the attorney’s decision in how to best represent a client.” Id.

(internal quotation marks and brackets omitted). Thus, review under § 2254(d) is

doubly deferential. See id. Furthermore,

              [f]ederal habeas courts must guard against the danger of
              equating unreasonableness under Strickland with
              unreasonableness under § 2254(d). When § 2254(d)
              applies, the question is not whether counsel’s actions were
              reasonable. The question is whether any reasonable
              argument exists that counsel satisfied Strickland’s
              deferential standard. And because the Strickland standard is
              a general standard, a state court has . . . more latitude to
              reasonably determine that a defendant has not satisfied that
              standard.

Id. (citations and internal quotation marks omitted).

       Under the prejudice prong Mr. Brooks must establish “a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland, 466 U.S. at 694. “A reasonable probability is a probability

sufficient to undermine confidence in the outcome.” Id.; see also Richter, 562 U.S. at

112 (stating that “[t]he likelihood of a different result must be substantial, not just

conceivable.”). In determining whether Mr. Brooks has established prejudice, the Court

must look at the totality of the evidence and not just the evidence that is helpful to Mr.

Brooks. See Boyd v. Ward, 179 F.3d 904, 914 (10th Cir. 1999).



                                               9
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 10 of 15




 A. Claim 1(b)

       Mr. Brooks asserts in claim 1(b) that counsel was ineffective by failing to

 effectively present the issue of the victim’s mental health. The Colorado Court of

 Appeals described the facts relevant to this claim as follows:

                     During the victim’s testimony, defense counsel
              attempted to cross-examine her about the number of times
              she had been hospitalized for psychiatric reasons. Defense
              counsel argued that the hospitalizations were relevant to the
              victim’s mental health and credibility. However, because
              defense counsel could not provide any information regarding
              why the victim had been hospitalized and when the
              hospitalizations had taken place, the trial court sustained the
              prosecution’s objection to exclude the testimony.

                      Brooks argues that he suffered Strickland prejudice
              because of defense counsel’s failure to make a stronger
              offer of proof . . ..

 Docket No. 15-7 at p.22. The state court rejected Mr. Brooks’ prejudice argument for

 the following reasons:

                     [A division of the Colorado Court of Appeals on direct
              appeal] concluded that “exclusion of evidence of a witness’s
              past psychiatric hospitalizations does not constitute
              reversible error where the defense makes no particularized
              showing of relevance.” Brooks asserts that this conclusion
              shows that he suffered Strickland prejudice from defense
              counsel’s failure to make a stronger offer of proof. However,
              the record shows that the victim admitted to psychiatric
              disorders, hallucinations, and multiple hospitalizations, as
              well as to taking medication to control hallucinations. Brooks
              does not explain how this evidence was insufficient to cast
              doubt on the victim’s mental health or credibility, nor what
              hearing about the exact number of hospitalizations would
              have added. As well, he does not identify any specific facts
              defense counsel should have provided in the offer of proof to
              make it stronger. Thus, we conclude that he has failed to
              show Strickland prejudice.

                                             10
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 11 of 15




 Docket No. 15-7 at pp.23-24.

        Mr. Brooks is not entitled to relief on this ineffective assistance of counsel claim

 under the “contrary to” clause of § 2254(d)(1) because he does not identify any

 materially indistinguishable Supreme Court decision that would compel a different

 result. See House, 527 F.3d at 1018.

        Mr. Brooks does argue the Colorado Court of Appeals made an unreasonable

 determination of the facts “in that, the Trial Court did not have sufficient facts in front of

 it, because of the failure of the Defense counsel, to make a determination that [the

 victim’s] medical records including the multiple hospitalizations and hallucinations that

 the alleged victim testified to, would be relevant.” Docket No. 27 at p.9. This argument

 lacks merit because relief under § 2254(d)(2) is available only upon a showing that the

 state court’s decision is based on an unreasonable determination of the facts in light of

 the evidence presented in the state court proceeding. The premise of Mr. Brooks’

 unreasonable factual determination argument is that the trial court did not have all of

 the relevant facts to consider. He makes no argument regarding an unreasonable

 determination of the facts based on the evidence actually presented.

        Finally, Mr. Brooks is not entitled to relief under the unreasonable application

 prong of § 2254((d)(1) with respect to claim 1(b) because he fails to demonstrate the

 state court’s conclusion “was so lacking in justification that there was an error well

 understood and comprehended in existing law beyond any possibility for fairminded

 disagreement.” Richter, 562 U.S. at 103. Mr. Brooks’ assertion that the state court



                                               11
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 12 of 15




 findings are incorrect does not persuade the Court the findings also are unreasonable,

 and that is the relevant standard under § 2254(d)(1). To reiterate, a decision is

 objectively unreasonable “only if all fairminded jurists would agree that the state court

 got it wrong.” Stouffer, 738 F.3d at 1221 (internal quotation marks omitted). Here, Mr.

 Brooks fails to persuade the Court that all fairminded jurists would agree the state court

 reached the wrong conclusion. In light of the evidence actually presented regarding the

 victim’s psychiatric disorders, hallucinations and medication to control hallucinations,

 and multiple hospitalizations, it was not unreasonable to conclude Mr. Brooks failed to

 demonstrate a reasonable probability of a different outcome if additional evidence

 regarding the hospitalizations had been admitted. In addition, it is not clear what the

 evidence Mr. Brooks sought to introduce would have shown. Instead, he merely

 speculates that the victim’s medical records would have been helpful. See Docket No.

 27 at p.9 (“A reasonable trier of fact would cast doubt on the alleged victim’s testimony

 if in fact, the medical records would have revealed that she had hallucinations of being

 raped, having other sexual encounters, or of someone committing an assault or act of

 crime against her in the past.” (emphasis added).) Such speculation does not

 demonstrate the state court unreasonably applied Strickland.

        Finally, for the first time in his Response, Mr. Brooks ties the failure to call a

 medical expert in claim 1(c) to the mental health arguments in claim 1(b). See Docket

 No. 27 at p.6 (“A medical expert could have testified after review of medical records, . .

 . which would have placed not only the credibility of the victim in doubt, but also state

 the fact that this was a psychotic episode, ‘a delusion.’”) Even if this argument was

                                               12
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 13 of 15




 properly presented, the Court finds that Mr. Brooks cannot demonstrate ineffective

 assistance of counsel under Strickland for the reasons discussed below. In short, Mr.

 Brooks fails to identify an expert or the substance of any expert testimony.

 B. Claim 1(c)

           Mr. Brooks asserts in claim 1(c) that counsel was ineffective by failing to call a

 medical expert to testify. More specifically, he asserts that physical characteristics

 reported by the victim and “observed by the treating physician and nurse were side

 effects of medication that she was taking, and another medical expert could have

 testified as to those facts.” Docket No. 1 at p.4. Mr. Brooks similarly argued in state

 court that counsel was ineffective by failing “to call an expert to rebut the SANE’s

 testimony and establish that the victim’s mouth injuries could have occurred from drug

 abuse, as opposed to from forceful oral sex.” Docket No. 15-7 at p.8. The Colorado

 Court of Appeals rejected the claim as vague and conclusory because Mr. Brooks

 “failed to provide the name of an expert or the substance of the expert’s testimony.” Id.

 at p.9.

           Mr. Brooks is not entitled to relief on this ineffective assistance of counsel claim

 under the “contrary to” clause of § 2254(d)(1) because he does not identify any

 materially indistinguishable Supreme Court decision that would compel a different

 result. See House, 527 F.3d at 1018.

           Next, Mr. Brooks fails to demonstrate the state court’s decision is based on an

 unreasonable determination of the facts in light of the evidence presented under §

 2254(d)(2). He does not dispute the fact that he did not identify a particular expert

                                                 13
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 14 of 15




 witness or the substance of any expert testimony.

        Finally, Mr. Brooks fails to demonstrate the state court’s conclusion “was so

 lacking in justification that there was an error well understood and comprehended in

 existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at

 103. It was not unreasonable to conclude that vague and conclusory allegations

 regarding an unidentified expert are not sufficient under Strickland. See Byrd, 645 F.3d

 at 1168 (“mere speculation is not sufficient” to demonstrate prejudice under Strickland);

 Cummings v. Sirmons, 506 F.3d 1211, 1233 (10th Cir. 2007) (failure to identify

 “precisely what these purported experts would have testified to” is insufficient to

 establish deficient performance under Strickland).

        Mr. Brooks seeks to avoid this result by arguing that “denial for an expert is not

 speculative under the fact situation laid out in the Applicant’s case.” Docket No. 27 at

 p.10. More specifically he asserts that

               [t]he only way that the counsel would have been able to
               prove that a medical expert was needed, and not be vague
               and conclusory was to produce the records, as well as the
               diagnosis of the alleged victim to the Trial Court. At that
               point, the records would have been reviewed by a medical
               expert who could have testified and laid the foundation, as to
               the relevance, as well as the merits of the claim.

 Docket No. 27 at p.10. The Court is not persuaded because this argument only

 reinforces the conclusion that claim 1(c) is vague and conclusory. Mr. Brooks still does

 not identify a particular expert or the substance of the expert’s testimony and he

 certainly did not do so when presenting this claim to the state courts. As a result, he

 fails to demonstrate the state court’s rejection of the claim is an unreasonable

                                              14
Case 1:19-cv-03523-PAB Document 28 Filed 08/10/20 USDC Colorado Page 15 of 15




 application of Strickland. Thus, Mr. Brooks is not entitled to relief with respect to claim

 1(c).

 IV. CONCLUSION

         For the reasons discussed in this order, Mr. Brooks is not entitled to relief on his

 remaining claims. Accordingly, it is

         ORDERED that the Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. §

 2254, Docket No. 1, is denied and this case is dismissed with prejudice. It is further

         ORDERED that there is no basis on which to issue a certificate of appealability

 pursuant to 28 U.S.C. § 2253(c).

         DATED August 10, 2020.

                                                    BY THE COURT:



                                                    PHILIP A. BRIMMER
                                                    Chief United States District Judge




                                               15
